Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 27, 2017

                                      No. 04-17-00332-CV

                             AME & FE INVESTMENTS, LTD.,
                                       Appellants

                                                v.

                       NEC NETWORKS, LLC, DBA CAPTURERX,
                                   Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-11952
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        On October 2, 2017, the court reporter filed a notification of late record requesting an
extension of time to file the reporter’s record. We granted the court reporter’s request and
extended the time for filing to November 6, 2017. On November 14, 2017, the clerk of this court
was notified by the court reporter via phone that the court reporter would filed a notification of
late record, and on November 27, 2017, the court reporter filed a second notification of late
record requesting until December 11, 2017 to file the reporter’s record. The reporter’s record,
however, was not filed on that date.

       We, therefore ORDER court reporter Luis Duran, Jr. to file the reporter’s record no later
than January 8, 2018. If the reporter’s record is not received by such date, an order may be
issued directing Luis Duran, Jr. to appear and show cause why she should not be held in
contempt for failing to file the record.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.
___________________________________
KEITH E. HOTTLE,
Clerk of Court